         Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 1 of 37



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

T.N. Incorporation Ltd.
24th Floor, Rajanakarn Building
3 South Sathon Road
Bangkok 10120, Thailand

      Plaintiff,

v.

Fidelity National Information Services,
Inc.
601 Riverside Avenue
Jacksonville FL 32204;                        Civil Action No. ____________

Fidelity National Information Services        Jury Trial Demanded
(Netherlands) B.V.
Teleportboulevard 110
1043 EJ Amsterdam, Netherlands;

Fidelity Information Services
(Thailand) Ltd.
15th Floor, Empire Tower
195 South Sathorn Road
Yan Nawa, Sathorn
10120 Bangkok, Thailand
      Defendants.



      T.N. Incorporation Ltd. (“Plaintiff,” or “TNI”) hereby complains of and alleges

against Defendants, Fidelity National Information Services, Inc. (““FIS-US”),

Fidelity National Information Services (Netherlands) B.V. (“FIS Netherlands”) and

Fidelity Information Services (Thailand) Ltd. (“FIS Thailand”) (referred to

collectively, jointly and severally herein as “Defendants” or “FIS Defendants”)

alleges as follows:



                                         1
      5526229-1
           Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 2 of 37



                                     PARTIES

      1.      Plaintiff T.N. Incorporation Ltd., formerly known as T.N. FI Solutions

Ltd., is incorporated in Thailand and has a business address of 24th Floor,

Rajanakarn Building, 3 South Sathon Road, Bangkok 10120, Thailand.

      2.      Upon   information   and    belief,   Defendant   Fidelity   National\;

Information Services, Inc. (hereinafter “FIS-US”) is a Georgia corporation having an

address at 601 Riverside Avenue, Jacksonville FL 32204.

      3.      Upon information and belief, Defendant Fidelity National Information

Services Ltd. (Netherlands) B.V. (hereinafter “FIS Netherlands”) is a limited

company of Netherlands having an address at Teleportboulevard 110, 1043 EJ

Amsterdam, Netherlands.

      4.      Upon information and belief FIS Netherlands is an affiliate and/or

subsidiary of FIS-US and/or is under common control with FIS-US.

      5.      Upon information and belief, Defendant Fidelity Information Services

(Thailand) Ltd. (hereinafter “FIS Thailand”) is a Thai limited company having an

address at 15th Floor, Empire Tower, 195 South Sathorn Road, Yan Nawa, Sathorn,

10120 Bangkok, Thailand.

      6.      Upon information and belief FIS Thailand is an affiliate and/or

subsidiary of FIS-US and/or is under common control with FIS-US.

      7.      Upon information and belief, Defendant Fidelity Information Services

Ltd., Fidelity National Information Services Ltd. (Netherlands) B.V. and Fidelity

Information Services (Thailand) Ltd. do business as FIS.


                                          2
      5526229-1
           Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 3 of 37



      8.      Upon information and belief FIS Netherlands and FIS Thailand share

common ownership.

      9.      Upon information and belief FIS Netherlands and FIS Thailand are

alter egos of FIS-US.

      10.         Upon information and belief FIS Netherlands and FIS Thailand are

agents of FIS-US.

      11.     Upon information and belief FIS Netherlands and FIS Thailand act

under the direction, control and or supervision of FIS-US.

                            JURISDICTION AND VENUE

      12.     This Court has original subject matter jurisdiction over the claims in

this action that relate to federal unfair competition pursuant to 28 U.S.C. §§ 1331,

1332 and 1338, 15 U.S.C. §§ 1121 and 1125, as these claims arise under the laws of

the United States and the amount in controversy is over $75,000.00.

      13.     An actual justiciable controversy exists between the Parties within the

meaning of 28 U.S.C. §§ 2202.

      14.     The Court has supplemental jurisdiction over the claims in this

Complaint which arise under state statutory and common law pursuant to 28

U.S.C. § 1367(a) because the state law claims are so related to the federal claims

that they form part of the same case or controversy and derive from a common

nucleus of operative facts.

      15.     This Court has personal jurisdiction over Defendants because

Defendants have consented to jurisdiction in this court.


                                           3
      5526229-1
           Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 4 of 37



      16.     In addition, this Court has personal jurisdiction over Defendants

because Defendants have established minimum contacts with the forum and the

exercise of jurisdiction over the Defendants would not offend traditional notions of

fair play and substantial justice, and Defendants are subject to the jurisdiction of

this Court under Pennsylvania’s long-arm statute

      10.     Venue in this jurisdiction is proper under 28 U.S.C. § 1391.

                      FACTS COMMON TO ALL COUNTS

      17.     TNI, through its predecessor’s interest, T.N. Information Systems,

Ltd., has been researching, designing, developing, implementing, installing,

maintaining, and producing computer software for over 25 years.

      18.     TNI is a market leader amongst large-scale banking solution

providers. TNI tailors software components for banks.

      19.     TNI was the first Thai company to offer IT consulting specialized in

mission-critical, large-scale and complex systems.

      20.     TNI is a market leader amongst large-scale banking solution providers

with the most market share in Thailand in the field of core banking systems

implementation.

      21.     A core banking system, or core banking solution, comprises, generally,

central back-end processing software of a bank that processes millions of daily

banking transactions and posts updates to millions of accounts and other financial

records.

      22.     Core banking systems are extremely complex and typically include at

least deposit, withdrawal, reporting, loan and credit processing capabilities, with
                                         4
      5526229-1
          Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 5 of 37



hundreds of interfaces to general ledger systems and reporting tools and Thai

legacy banking systems.

       23.      Implementing core-banking solutions are known in the banking

industry to be a high risk project.

       24.      The risk associated with implementing core banking systems is due to

the complexity surrounding enterprise banking, the high level of sophisticated

implementation and project management required, the effect on customer

relationships if electronic systems are unavailable for any period of time because of

implementation problems, and the various banking rules and laws in place in a

particular jurisdiction.

       25.      Core banking system implementations are also well known for delays

and cost-overruns due to the complexities involved.

       26.      In the banking industry delays or cost overruns are considered a

failure in implementation.

       27.      Core banking system implementations are known to have a high

failure rate.

       28.      Each installation of a core banking system must be customized to a

particular bank’s unique needs and legacy software that may have been built to

support specific products or services of the bank such as mortgages or loans and

tightly coupled to organizational workflow.




                                           5
       5526229-1
         Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 6 of 37



      29.     Due to the complexity and risks of implementation, TNI has through

many years of experience developed             proprietary and confidential   project

management know how and tools tailored to the banking system in Thailand.

      30.     Proprietary data and software often designed around banking products

that can, in some instances, be over 40 years old, adds further complexity.

      31.     Implementation of a U.S.-based or U.S.-originated core banking system

based in Thailand is complicate by different laws and banking practices, customs,

culture language and regulatory requirements.

      32.     For over twenty-five (25) years, TNI has researched, learned, and

mastered the needs of Thai banks based on, inter alia, Thai banking regulations

and how software is used by banks as part of a core banking system in Thailand.

      33.     Thai banking rules and regulations are unique, complicated and

extremely strict. TNI has stayed abreast of the Thai banking rules to uphold its

status as an expert in this niche field.

      34.     TNI builds computer software that adheres to the strict Thai banking

rules and customs.

      35.     Since TNI was founded in 1989, TNI has built relationships with many

Thai banks, and has worked vigorously to build and maintain an impeccable

reputation. TNI’s quality and specialty products and services have developed TNI

into a thriving company and has created and shaped an industry.




                                           6
      5526229-1
         Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 7 of 37



      36.     Through decades of service and successful implementations of complex

software systems, TNI has built up a strong and loyal following for its products and

services, including those relating to TNI technology.

      37.     Because of TNI’s sterling reputation in Thailand, TNI and Sanchez

Computer Associates Inc. (“Sanchez”) undertook discussion, on or around 2001,

about utilizing TNI as Sanchez’s vendor in Thailand.

      38.     At the time, Sanchez was a provider of banking systems and

outsourcing services for financial institutions. Sanchez had no knowledge or

expertise in connection with Thailand or the Thai banking system.

      39.     Sanchez’s core banking system product was its Profile Software.

      40.     On or around September 25, 2001, TNI entered into a series of

agreements with Sanchez for the purpose of Sanchez using TNI as the distributor

and implementation vendor for Sanchez’s Profile Software in Thailand.           The

agreements entered on or about September 25, 2001 between TNI and Sanchez

were as follows:

              a. Software License agreement for Profile®/Anywhere Integrated

                   Banking System (“Software License Agreement”);

              b. Master Agreement for Consulting Services (“Master Agreement”);

              c. System Integration and Distribution Agreement (“Distribution

                   Agreement”) (collectively “Profile Agreements”).

      41.     Each of the Profile Agreements provides for venue in Philadelphia,

Pennsylvania. Each of the Profile Agreements was executed on behalf of Sanchez in


                                            7
      5526229-1
         Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 8 of 37



Pennsylvania, and the Profile Software was provided from Sanchez’s facilities in

Pennsylvania.

      42.     A true and correct copy of the License Agreement (without the

Schedules) is attached as Exhibit A.

      43.     T.N. Information Systems Ltd. assigned all rights, title, interest, and

obligations of the License Agreement to TNI.

      44.     Upon information and belief, the Defendants allege Sanchez assigned

all rights, title, interest, and obligations of the License Agreement to FIS-US which

subsequently assigned the rights to FIS Netherlands.

      45.     Pursuant to the Section 14.6 of the License Agreement, the License

Agreement and “any and all claims, disputes, and others matters in question

arising out of or relating to this Agreement, or breach thereof, shall be governed by

the laws of the commonwealth of Pennsylvania and shall be decided by courts of

competent jurisdiction . . . located within Philadelphia, Pennsylvania.”

      46.     A true and correct copy of the Master Agreement is attached as Exhibit

B.

      47.     T.N. Information Systems Ltd. assigned all rights, title, interest, and

obligations of the Master Agreement to TNI.

      48.     Upon information and belief, the Defendants allege Sanchez assigned

all rights, title, interest, and obligations of the Master Agreement to FIS-US which

subsequently assigned the rights to FIS Thailand.




                                          8
      5526229-1
         Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 9 of 37



      49.     A true and correct copy of the Distribution Agreement (without the

Schedules) is attached as Exhibit C.

      50.     T.N. Information Systems Ltd. assigned all rights, title, interest, and

obligations of the Distribution Agreement to TNI.

      51.     Upon information and belief, the Defendants allege Sanchez assigned

all rights, title, interest, and obligations of the Distribution Agreement to FIS-US

which subsequently assigned the rights to FIS Netherlands.

      52.     According to the terms of the Profile Agreements, TNI was responsible

for the licensing of the Profile Software as well as being the vendor responsible for

implementation in Thailand.

      53.     According to the terms of the Profile Agreements and the practices of

the Parties, TNI served as an intermediary between Sanchez and the banks in

Thailand.

      54.     In all cases, any risks associated with implementation of the Profile

Software in a Thai bank were born solely by TNI.

      55.     In Thailand, the standard contracts for software implementation have

clauses with the following provisions:

              a. The implementation vendor (i.e., TNI), has unlimited liability for

                  failure;

              b. Payment terms are fixed with no ability to alter for cost overruns

                  even if overruns are due to customer action or inaction.




                                           9
      5526229-1
        Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 10 of 37



               c. Performance time periods are fixed with severe penalties for late

                    performance.

      56.      Because       of   the   nature    of   standard   contracts   for    software

implementation in Thailand and the amount of time and people-hours needed to

implement banking software in Thailand for Thai banks, TNI is not able to make a

profit from the Profile Software implementation.

      57.      It is the custom and course of dealing in Thailand that the

implementing vendor is compensated for the risks associated with software

implementation through ongoing maintenance contracts for the implemented

software. This custom and course of dealings was known by Sanchez, TNI bank

customers and the Defendants.

      58.      The Profile Software is based on U.S. banking customs and

regulations. In addition, the Profile Software is designed to work in an English

speaking environment.

      59.      The governing body for banks in Thailand, the Bank of Thailand, has a

large volume of local regulations that differ from other countries, including the U.S.

      60.      The Profile Software also does not address local customs, culture or

practices in Thailand.

      61.      In order to successfully implement the Profile Software in Thailand,

TNI invested substantial money, resources and time in researching, creating,

developing and perfecting its own proprietary and confidential inventions,

discoveries,      designs,   developments,   methods,     processes,   training     materials,


                                                 10
      5526229-1
        Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 11 of 37



diagrams, processes, software programs, documentation, project management tools,

techniques, know how, data, formulae, algorithms, designs, design concepts, models,

blueprints, schematics and drawings, listings, design specifications, flowcharts,

check lists, trade secrets and confidential and proprietary information, screens,

reports, parameter set ups, and software designed to meet each specific Thai bank’s

needs and legacy systems as well as local Thailand banking laws, regulations,

customs procedures and business practices (“TNI Business Solutions”).

      62.     TNI is the owner of the TNI Business Solutions.

      63.     The TNI Business Solutions is a separate and independent work.

      64.     TNI developed the TNI Business Solutions using its own developers

and know-how specifically for use by its banking customers in Thailand and to

address the needs of the Thai banking market.

      65.     No person at Sanchez, FIS-US, FIS Thailand or FIS Netherlands

assisted in authoring, creating, or developing the TNI Business Solutions.

      66.     The TNI Business Solutions is not a copy, modification or derivative

work of the Profile Software.

      67.     The TNI Business Solutions is not based upon and does not incorporate

the Profile Software.

      68.     It is only possible to use the Profile Software in the Thai banking

system with additional software such as that developed by TNI. Otherwise, the

Profile Software cannot be used, and therefore, has no value.




                                         11
      5526229-1
        Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 12 of 37



      69.     Since   2001,   TNI   successfully   oversaw    the   installation    and

implementation of the Profile Software for numerous banks in Thailand, including

but not limited to Government Savings Bank (“GSB”); Bank of Agriculture and

Agricultural Cooperatives (“BAAC”); Kasikorn Bank (“KBank”); Islamic Bank of

Thailand (“IBT”); and Krung Thai Bank (“KTB”).

      70.     After implementation, in accordance with the License Agreement, TNI

contracted with the FIS Defendants on behalf of certain Thai banking customers

(e.g., GSB, BAAC, KTB and IBT) for extended support from the FIS Defendants

which was to include, among other things, direct support from the FIS Defendants

as well as new Profile software releases and upgrades.

      71.     TNI has built a reputation in Thailand of completing all Profile

Software implementation projects on-time and on-budget which is unusual in

Thailand and the banking industry.

      72.     In conjunction with implementing the Profile Software, TNI has

executed some of the largest bank conversions (involving tens of millions of

accounts) ever executed as a single event.

      73.     TNI’s successful implementation of the Profile Software in Thailand

has been recognized in the industry and TNI was the co-recipient with BAAC of The

Asian Banker’s “Best Core Banking Project, Thailand Award for 2012” for its

successful implementation of the Profile Software for BAAC.

      74.     The Profile Software, when used with the TNI Business Solutions, is

the core banking solution for a majority of Thailand’s largest banks.              Upon


                                         12
      5526229-1
           Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 13 of 37



information and belief, the Profile Software does not have similar market

dominance in any other country.

         75.     The FIS Defendants have previously recognized TNI’s track record for

successful implementation of the Profile Software as being a significant reason for

the success of the Profile Software in Thailand.

         76.     Banks in Thailand such as Kasikornbank have publicly recognized

experience in successfully implementing the Profile Software in Thailand as a

reason for selecting the Profile Software.

         77.     At the request of the FIS Defendants, TNI has hosted a number of

international banks in Thailand so that FIS could use TNI’s successful on-schedule

implementations of the Profile Software as in-person case studies, which resulted in

the successful licensing of the Profile Software in the other countries.

         78.     Under the License Agreement, TNI agreed to pay FIS Netherlands

maintenance fees. These maintenance fees include upgrades to the licensed

software. Moreover, under “EXHIBIT C TO T.N. INFORMATION SYSTEMS LTD.

LICENSE AGREEMENT SERVICE LEVEL AGREEMENT,” the agreement states

“Sanchez anticipates that Upgrades will generally be released annually.” Exhibit A,

p. 20.

         79.     Over the past seventeen (17) years, TNI has paid the FIS Defendants

over $68 million for licenses and maintenance and support services.

         80.     The last major new version of the Profile Software (“Profile Version 7”)

was issued in 2011.


                                             13
         5526229-1
        Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 14 of 37



      81.     After the last major release in 2011, the FIS Defendants stopped

providing new versions or major upgrades to the Profile Software.

      82.     On or around 2011, the actual level of support provided by the FIS

Defendants decreased substantially as the FIS Defendants cut experienced

employees from its Profile Software team.

      83.     Since 2010, TNI placed less than four services calls to FIS-US for

support for bugs in the Profile Software, but because of lack of support from FIS,

TNI resolved the issues without effective assistance from FIS.

      84.     For all intents and purposes, since 2011, TNI was the sole provider of

maintenance services for the Profile Software for its Thai banking customers. The

FIS Defendants’ role at this stage was solely to collect fees for TNI’s work.

      85.     On or around 2015, TNI began to express concern for the lack of

upgrades and support provided by FIS Defendants.

      86.     The FIS Defendants responded to TNI’s concerns with promises of

future enhancements to the Profile Software which were not made.

      87.     Given the lack of upgrades, enhancements and support for the Profile

Software, in 2015 TNI sought a reduction in the maintenance fee payments, as

there was almost no return value to TNI for such payments.

      88.     In response to issues raised by TNI, in 2015, FIS agreed to reduce the

annual maintenance fees in 2015 and 2016.




                                          14
      5526229-1
        Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 15 of 37



      89.     Instead of continuing with the lower adjustment, the FIS Defendants

required an increase and a three year commitment from TNI at $4.5 million

annually to extend the maintenance support. See Bhat email, December 11, 2017.

      90.     A true and correct copy of the December 11, 2017 email is attached as

Exhibit D.

      91.     Despite a longstanding record of success and cooperation, without

warning, the FIS Defendants notified TNI in a letter dated December 28, 2017

(“Notice Letter”) that it was terminating the Master Agreement and the

Distribution Agreement and would cease proving support services for the Thai bank

end users covered by that agreement effective June 30, 2018.

      92.     The License Agreement was not terminated.

      93.     A true and correct copy of the December 28, 2017 letter is attached as

Exhibit E.

      94.     The Notice Letter failed to cite any basis for terminating these

agreements.

      95.     To date, the FIS Defendants have failed to provide any justification for

the sudden and unexpected termination. TNI considers the termination wrongful,

as there was no proper legal basis for the termination of the agreements.

      96.     On January 12, 2018, after the FIS Defendants terminated the Master

Agreement and Distribution Agreement for no apparent reason, TNI fulfilled its

contractual requirement by sending the FIS Defendants three (3) discs of the FIS




                                          15
      5526229-1
          Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 16 of 37



Defendants Source Code and deleting the respective codes from all TNI working

systems.

      97.     A true and correct copy of the January 12, 2018 letter is attached as

Exhibit F.

      98.     In response to receiving the three (3) discs, FIS Thailand on January

25, 2018 demanded TNI to deliver “the source code and accompanying

documentation for any of the enhancements/customizations . . . created for End

Users.”      FIS   stated,   “[t]he   intellectual   property   rights   in   those

customizations/enhancements also belong to FIS[.]”

      99.     A true and correct copy of the January 25, 2018 letter is attached as

Exhibit G.

      100.    TNI responded to the January 25, 2018 letter on February 2, 2018, and

explained the “Bank install Development machine at bank’s premises and TN[I]

install the purchased copy of Profile at the site. TN[I] configure and customize

Profile at bank site and TN[I] is not allowed to take copy of the system or document

out from the bank premises. Simple reason is Security and Fraud Protection

required from bank.”

      101.    A true and correct copy of the February 2, 2018 letter is attached as

Exhibit H.

      102.    As a result of the FIS Defendant’s wrongful termination of the

agreements, the FIS Defendants have directly contacted several of TNI’s banking




                                         16
      5526229-1
        Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 17 of 37



customers. More specifically, the FIS Defendants have sent letters to TNI’s

customers. In these letters, FIS alleges that:

      Fidelity National Information Services (Netherlands) BV, and/or its
      affiliates (collectively, “FIS”) owns all intellectual property rights in
      and to the Profile, Profile Direct, and/or Xpress software (collectively,
      the “Software”) that you may have sublicensed through our former
      distributor, T.N. FI Solutions Ltd. (“TNFIS”). . . . FIS’ ownership rights
      include any/all the intellectual property rights in and to any
      customizations, enhancements, modifications that may have been
      made to the Software created by you, TNFIS, and/or any other party.

      103.    A true and correct copy of the letter is attached as Exhibit I.

      104.    Upon information belief, sales personnel for the FIS Defendants have

informed TNI’s banking customers that “no one except FIS is allowed to touch or

service Profile Software.”

      105.    TNI views these actions as threats to TNI’s customers and represent

an attempt to induce TNI customers to terminate or not renew existing customer

relationships with TNI for the purpose of preventing TNI from providing consulting

services relating to Thai banking software. These actions have interfered with TNI’s

business as well as the business of its banking customers. In addition, these threats

deter TNI’s historical customers from allowing TNI to service its own TNI Business

Solutions. Thus, TNI is effectively blocked from servicing or otherwise accessing its

own TNI Business Solutions.

      106.    As a direct result of actions of the FIS Defendants, KTB and BAAC

have either terminated or not renewed their maintenance agreements with TNI for

the Profile Software.



                                           17
      5526229-1
        Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 18 of 37



      107.    On or about June 8, 2018, TNI sent FIS-US a letter demanding that

the FIS Defendants cease and desist: from interfering with TNI’s business

relationships; from claiming ownership in the TNI Business Solutions; from

contacting TNI’s banking customers in Thailand with overreaching claims of

ownership to the TNI Business Solutions; from contacting TNI’s banking customers

in Thailand with claims that TNI is forbidden from providing consulting services

relating to the Profile Software; and from otherwise interfering with TNI’s

intellectual property rights. Norcross Letter, June 8, 2018.

      108.    A true and correct copy of the June 8, 2018 letter is attached as Exhibit

J.

      109.    The FIS Defendants’ allegations of ownership of the TNI Business

Solutions are not supported by the Profile Agreements.

                       SOFTWARE LICENSE AGREEMENT

      110.    There have been at least twenty-nine (29) amendments to the License

Agreement. The “Twenty-Ninth Amendment” became effective as of June 27, 2016.

      111.    Under the License Agreement:

      Licensee [(TNFS)] wishes to license from Sanchez and Sanchez wishes
      to license to Licensee an integrated software system (the “System”)
      consisting of certain software that is proprietary to Sanchez as follows:
      PROFILE®/Anyware and the M database software and any other
      components. Licensee also wishes to receive certain software support
      services during the “Warranty Period” as such term is defined below.
      This License is also granted for the purpose of T.N. Information
      Systems LTD. (“Licensee”) sublicensing the Licensed Software to an
      End User under the conditions of this Agreement.
Exhibit A, p. 1.



                                          18
      5526229-1
        Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 19 of 37



      112.    In   the   “FIFTH    AMENDMENT          TO    SOFTWARE        LICENSE

AGREEMENT,” effective as of June 25, 2008, FIS granted to TNI a license to

software applications including Profile Core Banking, Profile Direct Web/CSR,

Profile Direct Teller, and Profile Direct Web/Admin (collectively “Profile Software”).

      113.    Under paragraph 4.2 of the License Agreement, “[t]he parties

acknowledge and agree that the terms and conditions of this Agreement are not

intended to apply to Other Software nor does Sanchez assert any ownership in or

responsibility for any Other Software.” Exhibit A, p. 5.

      114.    “Other Software” is defined under the License Agreement as “any

application software that (a) Licensee or End User has acquired at their expense, (b)

is capable of running independently of the Licensed Software, and (c) does not

include any portion of the Licensed Software.” Exhibit A, p. 2.

      115.    Any software that is part of the TNI Business Solutions is considered

to be “Other Software” under the terms of the License Agreement.


                              MASTER AGREEMENT

      116.    As stated in sections 13.2 – 13.3 of the Master Agreement, reproduced

below, Sanchez, and subsequently by the FIS Defendants, explicitly recognized

TNI’s proprietary rights in and to TNI’s “Work Product” or “Proprietary

Technology.” Under paragraph 13.2 of the agreement TNI owns all rights in its TNI

Business Solutions. TNI is represented by “TNIS” in the Master Agreement.

      13.2 Ownership of Work Product for TNIS Proprietary Technology. All
      copyrights, patents, trade secrets or other intellectual property rights
      associated with any ideas, concepts, techniques, inventions, processes,

                                          19
      5526229-1
         Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 20 of 37



      or works of authorship developed or created by TNIS or its personnel
      during the course of performing work that incorporate or modify
      existing TNIS -owned technology (“Work Product for Sanchez
      Proprietary Technology’’) shall belong exclusively to TNIS and shall, to
      the extent possible, be considered a work made for hire for Sanchez
      within the meaning of Title 17 of the United States Code. Sanchez
      assigns to TNIS all right, title, or interest that Sanchez may have in
      Work Product for TNIS Proprietary Technology. Upon request of TNIS,
      Sanchez shall take reasonable further actions, including the execution
      and delivery of instruments of conveyance, as may be appropriate to
      give effect to this assignment in Work Product for TNIS Technology.
      TNIS grants to Sanchez a non-exclusive, irrevocable, perpetual,
      royalty-free, worldwide right to use, copy, modify, and distribute, and
      allow others to do the same, for Customer internal use only, any Work
      Product for TNIS Proprietary Technology as reasonably necessary for
      Sanchez and its personnel to satisfy obligations to Customers to whom
      TNIS provided services on Sanchez’s behalf under this Agreement and
      SOW (s) under this Agreement[.]

      13.3 Ownership of Work Product for other than Proprietary Technology.
      All copyrights, patents, trade secrets or other intellectual property
      rights associated with any ideas, concepts, techniques, inventions,
      processes or works of authorship developed or created by Service
      Provider or its personnel during the course of performing work under
      this Agreement other than the Work Product for Sanchez/ TNIS
      Proprietary Technology, above, shall be owned by Service Provider;
      and Service Receiver, or Customer if specified in the relevant SOW,
      shall be granted a nonexclusive, non-transferable, royalty-free right to
      use such Deliverables, solely for that Customer’s internal use or solely
      for Service Receiver’s internal use, as the case may be.

Exhibit B, p. 4.

      117.    TNI has developed original software for Thai banking customers which

is part of the TNI Business Solutions. TNI is the owner, developer, and proprietor of

its originally authored software. TNI Business Solutions are currently utilized by

several Thai banks, including banks that the FIS Defendants put on notice

regarding FIS Defendant’s claims of ownership of certain software.



                                         20
      5526229-1
        Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 21 of 37



      118.    TNI has developed proprietary software, the TNI Business Solutions,

for its banking customers in Thailand that is wholly separable and independent

from the Profile Software.

      119.    TNI developed this software using its own developers and know-how

specifically for use by its banking customers in Thailand. No person at the FIS

Defendants or Sanchez assisted in authoring, creating, or developing the TNI

Business Solutions.

      120.    TNI has never transferred its ownership rights in the TNI Business

Solutions to the FIS Defendants under any agreement. These rights include the

rights in all trade secrets and proprietary information embodied by or in the TNI

Business Solutions. TNI owns and maintains ownership in all rights in TNI

Business Solutions.

      121.    Since the Profile Agreements were entered into in 2001, TNI has been

an exemplary business partner to Sanchez and the FIS Defendants.

      122.    During its partnership, TNI has grown and developed the business of

the FIS Defendants in Thailand. The expansion of the FIS Defendants’ business

was only possible due to TNI’s tireless efforts and service, its implementation of its

expertise in connection with the Thai banking software, its intimate knowledge of

Thai banking regulations and customs, and TNI’s reputation and relationships with

the various Thai banks.

      123.    By riding TNI’s coattails, the FIS Defendants have enormously

benefited as a result of TNI’s diligent work, while providing no support or efforts.


                                          21
      5526229-1
         Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 22 of 37



       124.    Because of TNI’s efforts and due to the TNI Business Solutions, know-

how and services, the Profile Software is currently the core banking software

provider of choice for the majority of the largest Thai banks.

       125.    The FIS Defendants has provided minimal, if any, support services to

TNI.

       126.    Upon information and belief, the FIS Defendants terminated the

Master Agreement and Distribution Agreement for the sole purpose of supplanting

TNI as the provider of support and consulting services for the Profile Software in

Thailand.

       127.    In furtherance of that scheme, the FIS Defendants have intentionally

misrepresented to at least, GSB, BAAC, IBT and KTB, its ownership rights in the

TNI Business Solutions and other TNI intellectual property as well as TNI’s right to

provide support and consulting services for the Profile Software and the TNI

Business Solutions.

       128.    As direct and proximate results of the FIS Defendants’ actions and

misrepresentations, the FIS Defendants have unjustly usurped TNI as the supplier

of maintenance and consulting services for the Profile Software in Thailand.

       129.    As a direct and proximate result of the FIS Defendants’ actions and

misrepresentations, TNI has been damaged.

       130.    As a direct and proximate result of the FIS Defendants’ actions and

misrepresentations, TNI has been irreparably harmed.




                                          22
       5526229-1
         Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 23 of 37



                       COUNT I
DECLARATORY JUDGMENT THAT TNI IS AUTHORIZED TO PROVIDE
  CONSULTING SERVICES TO ITS EXISTING BANK CUSTOMERS

      131.    TNI repeats and re-alleges the allegations of Paragraphs 1-130 of this

Complaint as if set forth fully herein.

      132.    The FIS Defendants assert that TNI is no longer permitted to provide

consulting services to Thai banking customers for which it previously provided

implementation and software maintenance services for the Profile Software.

      133.    Providing service to the Profile Software will not violate any right of

the FIS Defendants. To the extent that any Thai banking customers have a license

to the Profile Software, such a banking customer has the right to have the Profile

Software serviced on its behalf by a party of its choosing.

      134.    Providing service to the TNI Business Solutions will not violate any

right of the FIS Defendants.

      135.    The Master Agreement by its terms in Section 1.0 provides that “…

TNIS and Sanchez may provide consulting services to a customer by contracting

independently with a customer, unless mutually otherwise agreed in writing.”

Exhibit B, p. 1.

      136.    By the terms of the Profile Agreements, TNI is permitted to provide

consulting and maintenance services for the Profile Software. Based upon the

foregoing, TNI seeks a declaratory judgment that TNI is authorized to provide

consulting services to its bank customers regarding the Profile Software and TNI’s

own TNI Business Solutions previously implemented and maintained for such

customers by TNI.
                                          23
      5526229-1
         Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 24 of 37



       137.    Because of the facts described in the foregoing paragraphs, an actual

controversy and justiciable controversy of sufficient immediacy exists between the

parties as to whether TNI is authorized to provide consulting services to its bank

customers regarding the Profile Software and TNI’s Software previously

implemented and maintained for them by TNI.

                       COUNT II
    DECLARATORY JUDGMENT THAT TNI IS THE OWNER OF ALL
   INTELLECTUAL PROPERTY IN THE TNI BUSINESS SOLUTIONS

       138.    TNI repeats and re-alleges the allegations of Paragraphs 1-137 of this

Complaint as if set forth fully herein.

       139.    The FIS Defendants claim ownership rights in any customizations,

enhancements or modifications to the Profile Software that were made or created by

TNI.

       140.    The TNI Business Solutions is not a customization, enhancement or

modification of the Profile Software. Rather, it is an independent work of

authorship that can operate independently of the Profile Software.

       141.    Based upon the foregoing, TNI seeks a declaratory judgment that TNI

is the owner of all intellectual property rights in the TNI Business Solutions.

       142.    Because of the facts described in the foregoing paragraphs, an actual

controversy and justiciable controversy of sufficient immediacy exists between the

parties as to whether TNI is the owner of intellectual property rights in the TNI

Business Solutions.




                                           24
       5526229-1
        Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 25 of 37



                       COUNT III
  TORTIOUS INTERFERENCE WITH PROSPECTIVE CONTRACTUAL
                      RELATIONS

      143.        TNI repeats and re-alleges the allegations of Paragraphs 1-142 of this

Complaint as if set forth fully herein.

      144.    TNI has the opportunity to provide consulting services to its former

and existing banking customers relating to the Profile Software and the TNI

Business Solutions.

      145.    Agents and employees of the FIS Defendants have, without

justification or privilege, made false statements regarding TNI’s rights in the TNI

Business Solutions and TNI’s rights under the Profile Agreements to provide future

consulting and maintenance services relating to the Profile Software and the TNI

Business Solutions.

      146.    The purpose of the false statements by agents and employees of the

FIS Defendants is to prevent TNI’s banking customers from entering into new

contracts with TNI for providing consulting and maintenance services for the Profile

Software and the TNI Business Solutions.

      147.    Because of the facts described in the foregoing paragraphs, TNI has

suffered monetary damages as well as irreparable harm to its business and

business reputation among its former, current and prospective customers.

                          COUNT IV
         TORTIOUS INTERFERENCE WITH EXISTING BUSINESS
                        RELATIONSHIPS

      148.    TNI repeats and re-alleges the allegations of Paragraphs 1-147 of this

Complaint as if set forth fully herein.
                                             25
      5526229-1
        Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 26 of 37



      149.    TNI has an existing contractual relationship with the BAAC for which

it implemented the Profile Software and has performed consulting and maintenance

services since April 27, 2011.

      150.    TNI has an existing contractual relationship with the KTB for which it

implemented the Profile Software and has performed consulting and maintenance

services since August 26, 2002.

      151.    Agent and employees of the FIS Defendants have, without justification

or privilege, made false statements to the KTB and BAAC regarding TNI’s rights in

the TNI Business Solutions and TNI’s rights under the Profile Agreements to

provide future consulting and maintenance services relating to the Profile Software

and the TNI Business Solutions.

      152.    The purpose of the false statements by the BAAC and KTB was and is

to deter the      banks from renewing existing contracts with TNI for providing

consulting and maintenance services for the Profile Software and the TNI Business

Solutions.

      153.    Because of the facts described in the foregoing paragraphs, TNI has

lost contracts and suffered monetary damages as well as irreparable harm to its

business and business reputation among its former, current and prospective

customers.

                               COUNT V
                  TRADE AND COMMERCIAL DISPARAGEMENT

      154.    TNI repeats and re-alleges the allegations of Paragraphs 1-153 of this

Complaint as if set forth fully herein.

                                          26
      5526229-1
        Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 27 of 37



      155.        Agent   and   employees   of   the   FIS   Defendants   have,   without

justification or privilege, made false statements regarding TNI’s rights in the TNI

Business Solutions and TNI’s rights under the Profile Agreements to provide future

consulting and maintenance services relating to the Profile Software and the TNI

Business Solutions.

      156.    The purpose of the false statements by agents and employees of the

FIS Defendants is to prevent TNI’s banking customers from entering into new

contracts with TNI for providing consulting and maintenance services for the Profile

Software and the TNI Business Solutions.

      157.    Because of the facts described in the foregoing paragraphs, TNI has

suffered monetary damages as well as irreparable harm to its business and

business reputation among its former, current and prospective customers.

                                     COUNT VI
                                PROMISSORY ESTOPPEL

      158.    TNI repeats and re-alleges the allegations of Paragraphs 1-157 of this

Complaint as if set forth fully herein.

      159.    Upon information and belief, the FIS Defendants, through their duly

authorized officers, agents and representative, or any one of them, as acting within

the scope of their employment and authority, deliberately made and/or permitted to

be made representations to TNI, and later reiterated, which they knew or should

have known were false and misleading as follows:

              a. That the FIS Defendants understood the unique nature and

                    structure of Thai software implementation contracts;

                                            27
      5526229-1
        Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 28 of 37



              b. Thai banks require that the company performing the software

                  implementation, i.e. TNI, provide a flat fee for the implementation

                  and that TNI absorb all cost overruns and risks associated with

                  delay or failure

              c. That the FIS Defendants understood that due to the complexity and

                  scope of the Profile Software implementation for Thai banking

                  customers, the Profile Software implementation was not profitable

                  for TNI and in some cases was unprofitable;

              d. That the FIS Defendants understood that the only profit associated

                  with   Profile     Software    implementation   was   related   to   the

                  maintenance contracts and consulting contracts entered into with

                  the Thai banks;

              e. That the FIS Defendants agreed that it would regularly upgrade

                  the Profile Software in return for the licenses and maintenance fees

                  paid by TNI;

              f. That the FIS Defendants and Sanchez agreed that they would not

                  terminate any agreements with TNI pertaining to maintenance

                  services and updates for the Profile Software for a reasonable

                  period of time to allow TNI to recoup its investment in the Profile

                  Software implementation for each bank;

      160.    Upon information and belief, it is alleged that the representations

described in paragraph 159 above were false and misleading, and were intended to


                                                28
      5526229-1
        Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 29 of 37



be such by the FIS Defendants who approved and authorized such representations

with the expectation that they would be communicated to TNI and would influence

his conduct, in that one or more of the above named officers, agents and

representatives of TNI:

              a. knew or believed that the matters were not as they were

                   represented to be; or

              b. intended to disavow the promises and representations made; or

              c.   did not have the confidence in the accuracy of the representations

                   that were made, permitted and implied;

              d. knew that she did not have a basis for the representations that she

                   stated or implied.

      161.    TNI was induced by and justifiably relied upon the misrepresentations

described in paragraph 159 above in entering into Profile Software implementation

agreements with the Thai Banks;

      162.    TNI’s justifiable reliance upon the misrepresentations described in

paragraph 159 above, was a direct and proximate cause in determining TNI’s

actions which resulted in his injuries, losses and damages.

      163.    As    a   direct   and    proximate   result   of   the   FIS   Defendant’s

misrepresentations and TNI’s reliance on them, TNI has been injured and damaged

by loss of his employment, earnings, other employment benefits, moving and

relocation expenses, expenses in seeking further employment, the incurrence of debt

and other costs and losses associated with his obtaining residence in the area, and


                                            29
      5526229-1
         Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 30 of 37



has suffered and continues to suffer severe emotional distress, mental suffering and

pain, embarrassment and humiliation, anguish and anxiety. As a direct and

proximate result of these misrepresentations, and his reliance on them, TNI

sustained other injuries as may be discovered. TNI demands damages from the FIS

Defendants for all of said injuries.

      164.    In light of the FIS Defendant’s knowing, willful, deliberate and bad

faith misrepresentations and outrageous conduct done in contempt of TNI’s rights,

TNI believes and therefore avers that he is entitled to an award of punitive

damages, and demands same from the FIS Defendants.

                                 COUNT VII
                             UNJUST ENRICHMENT

      165.    TNI repeats and re-alleges the allegations of Paragraphs 1-164 of this

Complaint as if set forth fully herein.

      166.    As a result of the practices of the FIS Defendants described above, the

FIS Defendants have been unjustly enriched.

      167.    If the FIS Defendants are permitted to continue with their

conspiratorial and unlawful acts and conduct, the valuable goodwill of TNI’s

business will be irreparably jeopardized, impaired or damaged; its services will lose

their market; its business will be severely damaged; and the FIS Defendants will be

unjustly enriched because of their improper and tortious conduct.

                                    COUNT VIII
                                   CONVERSION

      168.    TNI repeats and re-alleges the allegations of Paragraphs 1-167 of this

Complaint as if set forth fully herein.
                                          30
      5526229-1
        Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 31 of 37



      169.    The FIS Defendants knowingly and without TNI’s consent has

asserted ownership of the TNI Business Solutions.

      170.    TNI has made demands on the FIS Defendants to disavow ownership

of the TNI Business Solutions.

      171.    The FIS Defendants continue to assert ownership of the TNI Business

Solutions.

      172.    The FIS Defendants actions are causing TNI immediate, continuing

irreparable harm.

      173.    As the direct and proximate result of the FIS Defendants actions as

described above, TNI has suffered and is continuing to suffer immediate and

irreparable harm, which harm is likely to continue and cannot adequately be

remedied at law.

                                 COUNT IX
                           TRESPASS TO CHATTELS

      174.    TNI repeats and re-alleges the allegations of Paragraphs 1-173 of this

Complaint as if set forth fully herein.

      175.    At all-times mentioned in this Complaint, TNI had legal title of the

TNI Business Solutions.

      176.    The FIS Defendants intentionally interfered with TNI’s use or

possession of the TNI Business Solutions.

      177.    The FIS Defendants trespass caused damage to TNI. As a result, FIS

caused TNI’s property to greatly diminish in value and has deprived TNI of its

intended use of its software.

                                          31
      5526229-1
        Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 32 of 37



      178.    TNI is entitled to recovery any and all damages it sustained as a result

of such trespass.

      179.    The FIS Defendants’ trespass have caused irreparable harm to TNI for

which no remedy at law is adequate to compensate it for the injuries inflicted and

threatened.

                               COUNT X
                     MISAPPROPRIATION OF PROPERTY

      180.    TNI repeats and re-alleges the allegations of Paragraphs 1-179 of this

Complaint as if set forth fully herein.

      181.    TNI has made a substantial investment of time, effort and money into

creating the TNI Business Solutions.

      182.    The FIS Defendants have no ownership rights in the TNI Business

Solutions and contributed no time, effort or money into creating the TNI Business

Solutions.

      183.    The FIS Defendants knowingly and without TNI’s consent asserted

ownership of the TNI Business Solutions.

      184.    TNI has made demands on the FIS Defendants to disavow ownership

of the TNI Business Solutions.

      185.    The FIS Defendants continue to assert ownership of the TNI Business

Solutions.

      186.    The FIS Defendants’ actions are causing TNI immediate, continuing

irreparable harm and injury to TNI.



                                          32
      5526229-1
        Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 33 of 37



      187.    As the direct and proximate result of the FIS Defendant’s actions as

described above, TNI has suffered and is continuing to suffer immediate and

irreparable harm, which harm is likely to continue and cannot adequately be

remedied at law.

                         COUNT XI
     BREACH OF CONTRACT (SOFTWARE LICENSE AGREEMENT)

      188.    TNI repeats and re-alleges the allegations of Paragraphs 1-187 of this

Complaint as if set forth fully herein.

      189.    According to Section 4.2 of the Software License Agreement, “Other

Software: The parties acknowledge and agree that the terms and conditions of this

Agreement are not intended to apply to the Other Software nor does Sanchez assert

any ownership in or responsibility for any Other Software.”

      190.    Contrary to the provisions of Section 4.2 of the Software License

Agreement, the FIS Defendants have taken a sweeping position with respect to

ownership of the TNI Business Solutions.

      191.    Asserting any ownership right in the TNI Business Solutions that

includes Other Software violates at least Section 4.2 of the Software License

Agreement. This violation is directly caused by the FIS Defendants’ actions in

contacting TNI’s banking customers and alleging ownership of the TNI Business

Solutions.

      192.    As the direct and proximate result of the FIS Defendant’s actions as

described above, TNI has suffered and is continuing to suffer immediate and



                                          33
      5526229-1
           Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 34 of 37



irreparable harm, which harm is likely to continue and cannot adequately be

remedied at law.

                                   COUNT XII
                          FEDERAL UNFAIR COMPETITION

      193.     TNI repeats and re-alleges the allegations of Paragraphs 1-192 of this

Complaint as if set forth fully herein.

      194.     This cause of action arises under the Lanham Act § 43(a), 15 U.S.C. §

1125(a).

      195.        Agent   and   employees   of   the   FIS   Defendants   have,   without

justification or privilege, made false statements regarding TNI’s rights in the TNI

Business Solutions and TNI’s rights under the Profile Agreements to provide future

consulting and maintenance services relating to the Profile Software and the TNI

Business Solutions.

      196.        The purpose of the false statements by agents and employees of the

FIS Defendants is to prevent TNI’s banking customers from entering into new

contracts with TNI for providing consulting and maintenance services for the Profile

Software and the TNI Business Solutions.

      197.     Upon information and belief, FIS Defendants false statements

disparages TNI’s products and services.

      198.     Upon information and belief, the FIS Defendants false statements

damages the goodwill of TNI and its products and services.

      199.     Upon information and belief, the FIS Defendants false statements

constitute unfair competition, under the Lanham Act, 15 U.S.C. § 1125(a).

                                            34
      5526229-1
        Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 35 of 37



      200.    As a result of said unfair competition and false advertising, TNI has

suffered and continues to suffer irreparable injury, for which TNI has no adequate

remedy at law.



                                   COUNT XIII
                           STATE UNFAIR COMPETITION

      201.    TNI repeats and re-alleges the allegations of Paragraphs 1-200 of this

Complaint as if set forth fully herein.

      202.    Defendants’ aforementioned conduct constitute unfair competition

under Pennsylvania law.

      203.    As a result of said unfair competition and false advertising, TNI has

suffered and continues to suffer irreparable injury, for which TNI has no adequate

remedy at law.



                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff PRAYS FOR RELIEF from the actions and conduct

of Defendants as follows:

      A.      Entry of a declaration of judgment that Plaintiff is authorized to

              provide consulting services for the Profile Software to its bank

              customers;

      B.      Enter a permanent injunction against the Defendants from preventing

              TNI from providing consulting services for the Profile Software to its

              bank customers;

                                          35
      5526229-1
     Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 36 of 37



C.       Entry of a declaration of judgment that Plaintiff is authorized to

         provide maintenance services for the Profile Software to its bank

         customers;

D.       Enter a permanent injunction against the Defendants from preventing

         TNI from providing maintenance services for the Profile Software to its

         bank customers;

E.       Entry of a declaration of judgment that Plaintiff is the owner of the

         TNI Business Solutions;

F.       Enter a permanent injunction against the Defendants from asserting

         ownership of the TNI Business Solutions;

G.       Award damages adequate to compensate TNI for the damages it has

         incurred;

H.       Award TNI costs, expenses, and attorneys’ fees in this action under

         any and all applicable statutes; and

I.       Such other relief, including other monetary and equitable relief, the

         Court deems just and proper.




                                     36
5526229-1
Case 2:18-cv-05552-AB Document 1 Filed 12/26/18 Page 37 of 37
